Clerke, Justice.
The defendants are sued for damages occasioned by a fraud committed by them. It matters not in what capacity they acted, or with whom they co-operated. They were instrumental in perpetrating the acts constituting the fraud. This is admitted by the demurrer. If indeed a person is the unconscious instrument of others in committing an injury, he is not personally liable for the consequences; but, where he knowingly engages in an unlawful course, whether for his own immediate benefit or not, he cannot escape liability by showing that he acted as an agent.
The amount of damages is never the subject of demurrer. This is to be determined at the trial.
Demurrer overruled, with liberty to answer in twenty days, on payment of costs of term.